Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/065,136 filed on October 7, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on December 28, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on September 28, 2021.  Applicant has amended claims 1-4, 9 and 11-12, and has canceled claims 5-8, 10 and 13-20. Claims 1-4, 9 and 11-12 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on December 28, 2021 have been fully considered.
With respect to objection to claim 2, for matters of informalities, in view of amendment made to claim 2, objections to said claim is hereby withdrawn.
With respect to rejection of claim 10 under 35 U.S.C. 112(b) as being indefinite, in view of cancellation of the claim, rejection of claim 10 under 35 U.S.C. 112(b) is hereby withdrawn.

With respect to rejection of claims under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 2018/0098086 A1 in view of Zhang et al., US 2019/0215522 A1, applicant’s arguments are directed to the amended claims entered on December 28, 2021 and are, therefore, moot and are responded to in the Office action that appears below. Furthermore, with respect to amending claims to be directed to “decoding” as opposed to “coding” or “encoding”, both Chuang ‘086 and Zhang ‘522 disclose both encoding and decoding processes as noted in abstracts as well as diagrams.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, third limitation, which is the limitation before the last limitation, should end with “and” following the semicolon (;) delimiter on line 8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. US 2018/0098086 A1 (hereinafter “Chuang”) in view of Zhang et al., US 2019/0215522 A1 (hereinafter “Zhang”).
With respect to claim 1, Chuang discloses a method of decoding [abstract] comprising: receiving a coding unit [pars. 65, 92], having information associated therewith related to a plurality of local illumination compensation models [par. 65 – ref. to LIC; see also par. 128 – ref. to LIC based on a linear model]; selectively determining among said plurality of local illumination compensation models which is appropriate for use in decoding said coding unit; determining values associated with said selectively determined one of said plurality of local illumination compensation models [par. 7 – ref. to one or more LIC parameters which are based on linear models]; and decoding said coding unit [FIG. 1, device 112] using the values associated with said selectively determined one of said plurality of local illumination compensation models [pars. 92-93]. While Chuang discloses all the limitations Chuang’s disclosure may not clearly disclose the last limitation of the claim. However, Zhang discloses a video decoder [FIG. 1, decoder 20] comprising: receiving a coding unit [FIG. 5A, par. 97], having information associated therewith related to a plurality of local illumination compensation models [par. 39 – ref. to “syntax information defined by video encoder 20 of video encoder 20, which is also used by video decoder 30, that includes syntax elements that describe 
Examiner’s Note: Claim 1 could also be rejected under 35 U.S.C. 103 as being unpatentable over a combination of any two references named in the above in combination with Han et al., US 2021/0076029 A1, Seregin et al., US 2020/0228796 A1, and Xiu et al., US 2020/0336738 A1, cited below under Citation of Pertinent Prior Art.	
With respect to claim 2, Chuang in view of Zhang, disclose most of the limitations of the claim and further discloses wherein each of said values associated with each of said local illumination compensation values each comprise a scaling factor [par. 119]. 
With respect to claim 3, Chuang in view of Zhang, disclose most of the limitations of the claim and further discloses wherein each of said values associated with each of said local illumination compensation values each comprise an offset value [par. 119]. 
With respect to claim 4, Chuang in view of Zhang, disclose most of the limitations of the claim and further discloses wherein each of said values associated with each of said local illumination compensation values is determined based upon a least squares calculation [par. 128].
With respect to claim 9, Chuang in view of Zhang disclose most of the limitations of the claim and further discloses wherein each of said values associated with each of said local illumination compensation values is determined based upon a least-squares calculation [par. 128 – see ref. to LIC being enabled for each inert-mode and when LIC applies for a CU, a least square error method is employed].

With respect to claim 12, Chuang in view of Zhang disclose most of the limitations of the claim as noted in the above rejection of claim 11. Furthermore, Zhang discloses wherein second portions of a coding unit are associated with a second value of said plurality of local illumination compensation values [FIGS. 6A-6B, par. 104 – ref. to PU1 and PU2 where PU2 is second portions of a coding unit CU]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Han et al., US 2021/0076029 A1, discloses video coding using local illumination compensation.
Seregin et al., US 2020/0228796 A1, discloses local illumination compensation in video coding
Xiu et al., US 2020/0336738 A1, discloses motion compensated bi-prediction based on local illumination compensation.
Zhao et al., US 10,419,754 B1, discloses apparatus and method for video decoding using multiple line intra-prediction.
Lim et al., US 2019/0268594 A1, discloses method and device for filtering.
Zhang et al., US 2019/0260996 A1, discloses simplified local illumination compensation.
Hu et al., US 2018/0063531 A1, discloses unification of parameters derivation procedures for local illumination compensation and cross-component linear model prediction.
Yoon et al., EP 3013052 A4, discloses apparatus and method for inter-layer encoding and decoding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485